Undercofler, Presiding Justice.
Eugene "Dink” Causey was arrested in Floyd County, Georgia, on a warrant issued by Governor George Busbee pursuant to extradition proceedings from Governor George Wallace of Alabama. He filed a habeas corpus petition, which was denied, and appeals. We affirm.
Causey alleges two grounds for reversal. One, that the habeas court failed to enter findings of fact and conclusions of law, has been obviated by the subsequent filing of a proper order by the habeas court pursuant to our order. The other, that the conclusions of law are not supported by the evidence, we reject on the merits after a careful review of the record. If there is any evidence to support the findings of fact of the trial court, it will be affirmed.

Judgment affirmed.


All the Justices concur.